318 S.W.3d 789 (2010)
STATE of Missouri, Respondent,
v.
John T. TRAUTWEIN, Appellant.
No. ED 93512.
Missouri Court of Appeals, Eastern District, Division Three.
August 31, 2010.
Matthew Ward, Columbia, MO, for appellant.
Chris Koster, Atty. Gen., Mary H. Moore, Asst. Atty. Gen., Jefferson City, MO, for respondent.
Before: SHERRI B. SULLIVAN, P.J., CLIFFORD H. AHRENS, J., and LAWRENCE E. MOONEY, J.

ORDER
PER CURIAM.
John T. Trautwein appeals from the judgment entered upon a jury verdict finding him guilty of driving while intoxicated, § 577.010 RSMo, and driving while his license was revoked, § 302.321 RSMo. No jurisprudential purpose would be served by a written opinion. We have furnished the parties with a memorandum, for their information only, explaining the reasons for our decision. We affirm. Rule 30.25(b).